DETAILED ACTION
	1.	This action is in response to the amendment filed on 7/19/22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “first input groups” should be replaced with “first input group”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 12-13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 10429867).
Regarding claim 1: Kim discloses a regulator (i.e. figure 3) comprising: 
an input circuit (i.e. circuit of 301) connected between a first node (i.e. node for VDD) supplied with a power voltage (i.e. VDD) and a second node (i.e. node for Vss) supplied with a ground voltage (i.e. Vss), and configured to receive a reference voltage (i.e. Vref) and a first feedback voltage (i.e. voltage feedback from R1, R2) and output a first divided voltage (i.e. voltage to P4),
wherein the input circuit (i.e. circuit of 301) includes a first input group (i.e. N2U, N2D) and a second input group (i.e. N1U, N1D), the first input group (i.e. N2U, N2D) operates according to the first feedback voltage (i.e. voltage feedback from R1, R2), the second input group (i.e. N1U, N1D) operates according to the reference voltage (i.e. Vref);
first (i.e. circuits of P3, N3, N5) and second (i.e. circuit P4, N4, N6) sub circuits connected to the input circuit (i.e. circuit of 301) in parallel between the first and second nodes (i.e. node for VDD) (i.e. node for Vss) to mirror a current (i.e. mirror of N3, N4, N5, N6), and the second sub circuit (i.e. circuit P4, N4, N6) configured to output a sub voltage (i.e. voltage to 130) in response to the first divided voltage (i.e. voltage to P4); 
an output circuit (i.e. 130) configured to output an output voltage (i.e. Vout) in response to the sub voltage (i.e. voltage to 130); 
a charging circuit (i.e. 141) configured to charge the output voltage (i.e. Vout) and transmit a second feedback voltage (i.e. voltage from 141 to node between N1u and N1d) to the input circuit; 
a first feedback path (i.e. feedback path provide voltage from R1, R2 to N2d) between the output circuit (i.e. 130) and the first input groups (i.e. N2U, N2D), and configured to feed back the output voltage (i.e. Vout) as the first feedback voltage (i.e. voltage feedback from R1, R2) and output the sub voltage (i.e. voltage to P4) in response to the first feedback voltage (i.e. voltage feedback from R1, R2); and 
a second feedback path (i.e. feedback path provides through 114 from Vout to N2U, N2D and N1U, N1D) between the output circuit (i.e. 130) and the second input group (i.e. N1U, N1D), and configured to feed back the output voltage (i.e. Vout) as the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d) and output the first divided voltage (i.e. voltage to P4) in response to the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d).
	Regarding claim 12: (i.e. figure 3: 130, R1, R2) wherein the output circuit includes a fourteenth switch, and fourth and fifth resistors sequentially connected in series between the first and second nodes.
  	Regarding claim 13: (i.e. figure 3) wherein the fourteenth switch (i.e. 130) is configured to connect or disconnect the first node and the fourth resistor in response to the sub voltage (i.e. voltage to P4), and the first feedback voltage (i.e. voltage feedback from R1, R2) is output through a node between the fourth and fifth resistors (i.e. R1, R2).
	Regarding claim 15: Kim discloses a regulator (i.e. figure 3) comprising: 
 	a first input group (i.e. P1, P2, resistors Rcmfb) configured to output a divided voltage (i.e. voltage to P4) in response to a first feedback voltage (i.e. voltage feedback from R1, R2); 
 	a second input (i.e. N1U, N2U, N1D, N2D) group configured to adjust the divided voltage (i.e. voltage to P4) in response to a reference voltage (i.e. Vref) and a second feedback voltage (i.e. voltage feedback from R1, R2); 
 	a sub circuit (i.e. P4, N4, N6) configured to output a sub voltage (i.e. voltage to P4) in response to the divided voltage (i.e. voltage to P4); 
 	an output circuit (i.e. 130) configured to output an output voltage (i.e. Vout) through an output node in response to the sub voltage (i.e. voltage to 130); 
 	a first feedback path (i.e. feedback path provide voltage from R1, R2 to N2d) configured to feed back the output voltage (i.e. Vout) as the first feedback voltage (i.e. voltage feedback from R1, R2) and offset a fluctuation amount (i.e. the fluctuation amount is provided to the feedback for control the desired output voltage) of the output voltage (i.e. Vout); and 
 	a second feedback path (i.e. feedback path provides through 114 from Vout to N2U, N2D and N1U, N1D) coupled (i.e. electrically coupled) to the second input group (i.e. N1U, N1D) among the first and second input groups (i.e. N2U, N2D) (i.e. N1U, N1D) and configured to feed back the output voltage (i.e. Vout) as the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d) and maintain the fluctuation amount (i.e. the fluctuation amount is provided to the feedback for control the desired output voltage) of the output voltage (i.e. Vout).
 	Regarding claim 16: (i.e. figure 3) wherein the first input group and the second input group are configured to output the divided voltage (i.e. voltage to P4) in response to the reference voltage (i.e. Vref), the first feedback voltage (i.e. voltage feedback from R1, R2), and the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d).
 	Regarding claim 17: (i.e. figure 3) wherein the first input group is configured to adjust the divided voltage (i.e. voltage to P4) in response to the first feedback voltage (i.e. voltage feedback from R1, R2) output from the first feedback path (i.e. feedback path provide voltage from R1, R2 to N2d), and the second input group is configured to adjust the divided voltage (i.e. voltage to P4) in response to the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d) output from the second feedback path (i.e. feedback path provides through 114 from Vout to N2U, N2D and N1U, N1D).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	6.	Claims 2-4, 6-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10429867) in view of Tang et al. (US 20060197513).
 	Regarding claim 2: Kim discloses (i.e. figure 3) the input circuit comprises: first, second, and third switches (i.e. P1, N1U, N1D) sequentially connected in series between the first node and a third node; fourth, fifth, and sixth switches (i.e. P2, N2U, N2D) sequentially connected in series between the first node and the third node; and first and second resistors (i.e. resistors Rcmfb) sequentially connected in series, 
 	but does not specifically disclose first and second resistors sequentially connected in series between a node between the first and second switches and a node between the fourth and fifth switches.
 	Tang et al. disclose voltage regulator comprising (i.e. figure 2) first and second resistors (i.e. RCP, RCN) sequentially connected in series between a node (i.e. A) between the first and second switches (i.e. 21, 29) and a node (i.e. B) between the fourth and fifth switches (i.e. 22, 30).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Tang et al. to provide a stable voltage within a transient time.
 	Regarding claim 3: Kim discloses (i.e. figure 3) wherein gates of the first and fourth switches (i.e. P1, P2) are commonly connected to a node between the first and second resistors (i.e. resistors Rcmfb).
 	Regarding claim 4: (i.e. figure 3) wherein the second and third switches (i.e. N1U, N1D) are commonly turned on or turned off in response to the reference voltage, and the fifth and sixth switches (i.e. N2U, N2D) are commonly turned on or turned off in response to the first feedback voltage.
 	Regarding claim 6: (i.e. figure 3) the input circuit is connected between the first sub circuit and the second sub circuit, and the second sub circuit is connected between the input circuit and the output circuit.
 	Regarding claim 7:  (i.e. figure 3) wherein the first sub circuit includes an eighth switch, a third resistor, and ninth and tenth switches (i.e. P3, Rcas, N3, N5) sequentially connected in series between the first and second nodes, a gate of the eighth switch is connected to the first resistor (i.e. right Rcmfb), a gate of the ninth switch is connected to a node between the eighth switch and the third resistor, and a gate of the tenth switch is connected to a node between the third resistor and the ninth switch (i.e. see configuration of figure 3).
 	Regarding claim 8: (i.e. figure 3) wherein the second sub circuit includes eleventh, twelfth, and to thirteenth switches (i.e. P4, N4, N6) sequentially connected in series between the first and second nodes, a gate of the eleventh switch is connected to the second resistor (i.e. right Rcmfb), a gate of the twelfth switch is connected to the gate of the ninth switch, and a gate of the thirteenth switch is connected to the gate of the tenth switch (i.e. see configuration of figure 3).
 	Regarding claim 9: Kim discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the sub voltage is output through a node between the eleventh and twelfth switches. 	
 	but does not specifically disclose first and second resistors sequentially connected in series between a node between the first and second switches and a node between the fourth and fifth switches.
 	Tang et al. disclose voltage regulator comprising (i.e. figure 2) the sub voltage (i.e. voltage from node B) is output through a node (i.e. Node B) between the eleventh and twelfth switches (i.e. 22, 30). 	
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Tang et al. to provide a stable voltage within a transient time.
Regarding claim 10: Kim discloses (i.e. figure 3: Cc2) further comprising: a first capacitor connected between a node between the twelfth and thirteenth switches and a node from which the output voltage is output.
 	Regarding claim 11: (i.e. figure 3: 141) wherein the charging circuit includes a second capacitor connected between a node from which the output voltage is output and a node between the second and third switches.
 	Regarding claim 18: Kim discloses (i.e. figure 3) a first switch (i.e. P1) connected between a first node to which a power voltage (i.e. VDD) is applied and a first output node (i.e. node to gate P3) of the first input group; 
 	a second switch (i.e. P2) connected to the first node and a second output node of the second input group; and first and second resistors (i.e. resistors Rcmfb) connected to the first output node, 
 	but does not specifically disclose a second switch connected between the first node and a second output node of the second input group; and first and second resistors connected between the first and second output nodes.
 	Tang et al. disclose voltage regulator comprising (i.e. figure 2) a second output node (i.e. B) of the second input group; and first and second resistors (i.e. RCP, RCN) connected between the first and second output nodes (i.e. nodes A and B).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Tang et al. to have a second switch connected between the first node and a second output node of the second input group; and first and second resistors connected between the first and second output nodes, because it provides a stable voltage within a transient time.
 	Regarding claim 19: (i.e. figure 3) a turn-on level of the first and second switches (i.e. P1, P2) are adjusted according to a voltage divided by the first and second resistors (i.e. resistors Rcmfb).

	7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10429867) in view of Wan et al. (US 20130169251).
 	Regarding claim 5: Kim discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a seventh switch connected between the input circuit and the second node, and configured to connect or disconnect the input circuit and the second node in response to an enable signal.
 	Wan et al. discloses a regulator comprising (i.e. figure 1: En switch) a seventh switch connected between the input circuit and the second node, and configured to connect or disconnect the input circuit and the second node in response to an enable signal.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Wan et al. to improve voltage regulator response and reduced voltage drop.

 	8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10429867) in view of Saito et al. (US 8981747).
 	Regarding claim 14: Kim discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a third capacitor connected between the node between the fourth and fifth resistors and a node from which the output voltage is output.
 	Saito et al. disclose a voltage regulator comprising (i.e. figure 2: Cs) a third capacitor connected between the node between the fourth and fifth resistors and a node from which the output voltage is output.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Saito to provide a regulator that can realize a broader band without an increase in power consumption is provided.

Response to Arguments
9.	Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first and second feedback paths-- such as FBP1 and FBP2 that are not overlapped between the first and second input groups such as IP1 and IP2 and that the first and second input groups which are separated from each other as shown in applicant’s figure 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838